UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6217


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MARIO LAMONT JOHNSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:04-cr-00270-H-1)


Submitted:    May 21, 2009                    Decided:   May 29, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario Lamont Johnson, Appellant Pro Se.   Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mario    Lamont       Johnson       appeals   the    district      court’s

order denying his motion for sentence reduction under 18 U.S.C.

§ 3582(c)(2) (2006).        Johnson contends that he was entitled to a

reduction under Amendment 706 of the U.S. Sentencing Guidelines

Manual (“USSG”), which lowered the base offense levels for drug

offenses involving cocaine base.                  See USSG § 2D1.1(c) (2007 &

Supp.    2008);    USSG    App    C.    Amend.    706.        Because   Johnson   was

sentenced on the basis of his status as a career offender, we

find that the district court did not abuse its discretion in

denying Johnson’s motion.               See United States v. Sharkey, 543

F.3d 1236, 1238-39 (10th Cir. 2008); United States v. Moore, 541

F.3d 1323, 1330 (11th Cir. 2008); United States v. Thomas, 524

F.3d 889, 889-90 (8th Cir. 2008).

            Accordingly,         we    affirm    the    district     court’s   order.

United States v. Johnson, No. 5:04-cr-00270-H-1 (E.D.N.C. Jan.

28, 2009).        We also deny Johnson’s motion for appointment of

counsel.     We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented     in   the    materials

before   the   court      and    argument       would   not    aid   the   decisional

process.

                                                                             AFFIRMED




                                            2